 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON EPIGMENIO RAMIREZ,                             No. 2:19-CV-0845-MCE-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    DAVID BERNHARDT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action for unlawful

18   employment practices and age discrimination. Pending before the court is plaintiff’s complaint

19   (ECF No. 1).

20                  The court is required to screen complaints brought by litigants who have been

21   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

22   provision, the court must dismiss a complaint or portion thereof if it: (1) is frivolous or malicious;

23   (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief from a

24   defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B) and

25   1915A(b)(1), (2). Moreover, pursuant to Federal Rule of Civil Procedure 12(h)(3), this court

26   must dismiss an action if the court determines that it lacks subject matter jurisdiction. Because

27   plaintiff, who is not a prisoner, has been granted leave to proceed in forma pauperis, the court will

28   screen the complaint pursuant to § 1915(e)(2). Pursuant to Rule 12(h), the court will also
                                                        1
 1   consider as a threshold matter whether it has subject-matter jurisdiction.

 2                  Plaintiff names David Bernhardt, the Secretary of the Department of the Interior,

 3   as the only defendant. According to plaintiff, he experienced unlawful employment practices and

 4   age discrimination while seeking employment with the Lassen Volcanic National Park. The court

 5   concludes that it has subject matter jurisdiction and that the complaint is appropriate for service

 6   by the United States Marshal without pre-payment of costs. If plaintiff desires service of process

 7   by the United States Marshal without pre-payment of costs, plaintiff must comply with the

 8   requirements outlined below. Plaintiff is warned that failure to comply with this order, or

 9   otherwise effect service pursuant to Federal Rule of Civil Procedure 4, may result in dismissal of

10   the action for lack of prosecution and failure to comply with court rules and orders. See Local

11   Rule 110.

12                  Accordingly, IT IS HEREBY ORDERED that:

13                  1.      The Clerk of the Court shall issue a summons in a civil case, the

14   undersigned’s new case documents, and an order setting this matter for an initial scheduling

15   conference;

16                  2.      The Clerk of the Court shall send plaintiff the summons, one USM-285

17   forms, and a copy of the complaint;

18                  3.      Within 15 days from the date of this order, plaintiff shall complete the

19   summons by indicating the addresses of the named defendants and shall submit to the United

20   States Marshal at the address indicated below the following documents:
21                          a.      The completed summons;

22                          b.      One completed USM-285 form for each named defendant;

23                          c.      Two copies of the complaint; and

24                          d.      One copy of the court’s initial scheduling conference order issued

25   herewith;

26   ///
27   ///

28   ///
                                                        2
 1                  4.      Within 20 days of the date of this order, plaintiff shall file a notice

 2   indicating that the documents described above have been submitted to the United States Marshal,

 3   or a notice that plaintiff intends to serve the summons and complaint without assistance from the

 4   United States Marshal;

 5                  5.      If plaintiff seeks the assistance of the United States Marshal, the United

 6   States Marshal is directed to serve all process without pre-payment of costs not later than 60 days

 7   from the date of this order, such service of process to be completed by serving a copy of the

 8   summons, complaint, and initial scheduling conference order on the defendants at the addresses

 9   provided by plaintiff; and

10                  6.      The Clerk of the Court is directed to serve a copy of this order on the

11   United States Marshal at 501 “I” Street, Sacramento, CA, 95814.

12

13

14   Dated: June 18, 2019
                                                            ____________________________________
15                                                          DENNIS M. COTA
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
